
	
		II
		112th CONGRESS
		1st Session
		S. 1939
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Ms. Klobuchar (for
			 herself and Mr. Warner) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Secretary of Transportation to require that broadband conduits be installed as
		  part of certain highway construction projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Conduit Deployment Act of
			 2011.
		2.Inclusion of
			 broadband conduit installation in certain highway construction
			 projectsChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
			
				330.Inclusion of
				broadband conduit installation in certain highway construction
				projects
					(a)DefinitionsIn
				this section:
						(1)BroadbandThe
				term broadband means an Internet Protocol-based transmission
				service that enables users to send and receive voice, video, data, or graphics,
				or a combination of those items.
						(2)Broadband
				conduitThe term broadband conduit means a conduit
				for fiber optic cables that support broadband or, where appropriate, wireless
				facilities for broadband service.
						(3)Covered highway
				construction projectThe term
				covered highway construction project means a project to construct
				a new highway or to construct an additional lane or shoulder for an existing
				highway that—
							(A)is commenced after the date of enactment of
				this section; and
							(B)receives funding under this title.
							(b)RequirementThe Secretary shall require States to
				install 1 or more broadband conduits in accordance with this section as part of
				any covered highway construction project.
					(c)Installation
				requirementsIn carrying out subsection (b), the Secretary shall
				ensure, to the maximum extent practicable with respect to a covered highway
				construction project, that—
						(1)an appropriate number of broadband
				conduits, as determined by the Secretary, are installed along the highway to
				accommodate multiple broadband providers, with consideration given to the
				availability of existing conduits;
						(2)the size of each
				such conduit is consistent with industry best practices and is sufficient to
				accommodate potential demand, as determined by the Secretary; and
						(3)hand holes and
				manholes for fiber access and pulling with respect to each such conduit are
				placed at intervals consistent with industry best practices, as determined by
				the Secretary.
						(d)StandardsIn
				establishing standards to carry out subsection (c), the Secretary shall take
				into consideration—
						(1)population
				density in the area of a covered highway construction project;
						(2)the type of
				highway involved in the project; and
						(3)existing
				broadband access in the area of the project.
						(e)Pull
				tapeEach broadband conduit installed pursuant to this section
				shall include a pull tape and be capable of supporting fiber optic cable
				placement techniques consistent with industry best practices, as determined by
				the Secretary.
					(f)AccessThe
				Secretary shall ensure that any requesting broadband provider has access to
				each broadband conduit installed pursuant to this section, on a competitively
				neutral and nondiscriminatory basis, for a charge not to exceed a cost-based
				rate.
					(g)Depth of
				installationEach broadband
				conduit installed pursuant to this section shall be placed at a depth
				consistent with industry best practices, as determined by the Secretary, after
				consideration is given to the location of existing utilities and the cable
				separation requirements of State and local electrical codes.
					(h)Waiver
				authorityThe Secretary may waive the application of this section
				or any provision of this section if the Secretary determines that, upon a
				showing of undue burden or that a covered highway construction project is not
				necessary based on the availability of existing broadband conduit
				infrastructure, cost-benefit analysis, or consideration of other relevant
				factors, the waiver is appropriate with respect to a covered highway
				construction project.
					(i)Coordination
				with FCCIn carrying out this section, the Secretary shall
				coordinate with the Federal Communications Commission, including with respect
				to determinations regarding—
						(1)potential demand
				under subsection (c)(2);
						(2)existing
				broadband access under subsection (d)(3);
						(3)pull tape
				requirements under subsection (e); and
						(4)depth-of-installation
				standards under subsection
				(g).
						.
		3.Conforming
			 amendmentThe analysis for
			 chapter 3 of title 23, United States Code, is amended by adding at the end the
			 following:
			
				
					330. Inclusion of broadband conduit
				installation in certain highway construction
				projects.
				
				.
		
